09-3436-ag (L)
    Rahim v. Holder
                                                                                    BIA
                                                                            A073 556 822
                                                                            A073 556 823
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 26 th day of January, two thousand eleven.

    PRESENT:
             JON O. NEWMAN,
             REENA RAGGI,
             DEBRA ANN LIVINGSTON,
                      Circuit Judges.
    _________________________________________

    TASNINA RAHIM, MD MAHMUDUR RAHIM,
             Petitioners,

                      v.                                    09-3436-ag (L)
                                                            09-3440-ag (Con)
                                                            NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _________________________________________

    FOR PETITIONERS:               Salim Sheikh, New York, New York

    FOR RESPONDENT:                Tony West, Assistant Attorney
                                   General; David V. Bernal, Assistant
                                   Director; Lindsay E. Williams,
                                   Attorney, Office of Immigration
                                   Litigation, United States Department
                                   of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioners, natives and citizens of Bangladesh, seek

review of the July 21, 2009 order of the BIA denying their

motion to reopen.     In re Rahim, No. A073 556 823/822 (B.I.A.

July 21, 2009).     We assume the parties’ familiarity with the

underlying facts and procedural history of the case.

    As a preliminary matter, we note that because our

review is limited to the BIA’s decision of July 2009,

Petitioners’ challenges to the agency’s earlier decisions –

i.e., the 1996 decision of an immigration judge (“IJ”) and

the BIA’s 1998 decision dismissing Petitioners’ appeal of

the IJ’s decision – are not properly before us.     See Kaur v.

BIA, 413 F.3d 232, 233 (2d Cir. 2005); see also Stone v.

INS, 514 U.S. 386, 405-06 (1995).     Accordingly, we do not

reach Petitioners’ challenge to the IJ’s adverse credibility

determination.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion.     See Ali v. Gonzales, 448 F.3d 515, 517

(2d Cir. 2006).     To the extent the BIA evaluated evidence of


                                2
changed country conditions, we review its findings for

substantial evidence.    See Jian Hui Shao v. Mukasey, 546

F.3d 138, 169 (2d Cir. 2008).

    The BIA did not abuse its discretion in denying

Petitioners’ motion to reopen as untimely.    A motion to

reopen must generally be filed no later than 90 days after

the date on which the final administrative decision was

rendered in the proceedings sought to be reopened.     8 C.F.R.

§ 1003.2(c)(2).    There is no dispute that Petitioners’

motion to reopen, filed in December 2008, more than ten

years after the BIA affirmed the IJ’s denial of their asylum

application, was untimely.    Furthermore, the BIA did not err

in concluding that Petitioners failed to demonstrate a

material change in country conditions as required to warrant

consideration of their untimely motion, see 8 C.F.R.

§ 1003.2(c)(3)(ii), because the evidence they submitted did

not rebut the agency’s prior adverse credibility

determination.    See Kaur v. BIA, 413 F.3d at 234.

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in


                                3
this petition is DISMISSED as moot.    Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               4